IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41337

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 489
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 1, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STEVEN PATRICK JONES,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Idaho County. Hon. Michael J. Griffin, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of four years, for felony domestic battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Steven Patrick Jones was found guilty of felony domestic battery. I.C. §§ 18-903, 18-
918(2)(a). The district court sentenced Jones to a unified term of seven years, with a minimum
period of confinement of four years. Jones appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgment of conviction and sentence are affirmed.




                                                   2